EXHIBIT 21 Subsidiaries of Registrant Company Name State of Incorporation Percentage Ownership CICA Life Insurance Company of America (CICA) Colorado 100% Direct Citizens Academy, LLC Texas 100% Direct Citizens National Life Insurance Company (CNLIC) Texas 100% Indirect Computing Technology, Inc. (CTI) Colorado 100% Indirect Insurance Investors, Inc. (III) Texas 100% Indirect Security Plan Life Insurance Company (SPLIC) Louisiana 100% Indirect Security Plan Fire Insurance Company (SPFIC) Louisiana 100% Indirect
